Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                              Case No. 20-cv-60719- DIMITROULEAS/SNOW


  ITAMAR MEDICAL LTD.,

                 Plaintiff,
  v.

  ECTOSENSE NV, and VIRTUOX, INC.,

                 Defendants.




             ITAMAR’S RESPONSE IN OPPOSITION TO ECTOSENSE’S MOTION TO
               DISQUALIFY GENE KLEINHENDLER AND FOR SANCTIONS

          Plaintiff Itamar Medical Ltd., in an abundance of caution and pursuant to this Court’s

   Paperless Order dated August 26, 2021 (ECF No. 179), hereby files this response in opposition to

   Ectosense’s Motion to Disqualify Gene Kleinhendler and Incorporated Motion for Sanctions (the

   “Motion to Disqualify”) (ECF No. 181). Although Itamar has filed a Motion for Extension and

   for Expedited Discovery in Connection with the Motion to Disqualify (ECF No. 183), this

   opposition is being filed in an abundance of caution because that request for extension of time to

   conduct discovery remains pending. In support of its opposition to the Motion to Disqualify,

   Itamar states as follows:

                                         INTRODUCTION

          The Motion to Disqualify is both legally and factually baseless. Itamar’s counsel Gene

   Kleinhendler did not have access to any of Ectosense’s Confidential/Attorneys’ Eyes Only

   (“AEO”) documents prior to his admission pro hac vice in this action and Itamar’s prior counsel,

                                                   1
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 2 of 13




   Latham & Watkins LLP (“Latham”) did not conspire with Mr. Kleinhendler to cover up a willful

   violation of this Court’s Protective Order. See ECF No. 144-1 and ECF No. 183-4. Moreover,

   Mr. Kleinhendler did not engage in extortionist or unethical conduct, and there is no factual basis

   for any of the remedies Ectosense seeks in its Motion to Disqualify. To the extent this Court

   intends to consider the statements made in the Declarations of Mats Dahlqvist, and Arnold Benoot

   on behalf of Saffelberg Investments nv, however, Itamar believes it is entitled to conduct discovery

   into those statements and the accusations made in the Motion to Disqualify. See ECF No. 183.

           As a legal matter, however, Ectosense has not and cannot meet its burden for the

   extraordinary relief requested in the motion. There no legal basis to disqualify Mr. Kleinhendler,

   no legal basis to sanction him or Itamar, and no legal basis to enter judgment against Itamar on the

   merits. This entire unjustifiable exercise to remove Itamar’s chosen counsel from the case has

   been a tactical ruse to detract from the substantive issues in the case, cast Itamar in a bad light, and

   to avoid a reckoning on the merits. The Eleventh Circuit and this Court resoundingly disfavor

   these tactics. The only sanctions that should be awarded in this case should be assessed against

   Ectosense for wasting time and resources on three baseless motions.

                                               ARGUMENT

   I.      Standard for Motion to Disqualify

           In its Paperless Order denying Ectosense’s prior motion to remove Mr. Kleinhendler from

   this case (ECF No. 176), this Court was very clear about what was required from Ectosense if it

   decided to file a new motion to disqualify and for sanctions:

           This Motion, if appropriate after a careful review of the applicable standards, shall
           not exceed 10 pages and shall cite to case law regarding disqualification of counsel
           and the sanctions being requested, including authority under which the requested
           sanctions are warranted. The standards for the various requests for relief should
           also be clearly identified.


                                                      2
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 3 of 13




   ECF No. 179. Ectosense fails to properly articulate the applicable standards, much less meet them.

             Motions to disqualify are governed by two sources of authority: the local rules of

   professional conduct, and federal common law. Herrmann v. Gutterguard, Inc., 199 F App’x 745,

   752 (11th Cir. 2006). This Court has emphasized that motions to disqualify counsel “are often

   made for tactical purposes” and for that reason “are generally viewed with skepticism.” Etkin &

   Co. v. SBD LLC, No. 11-21321-CIV, 2012 WL 5398966, at *2 (S.D. Fla. Nov. 5, 2012). Because

   of the substantial potential for strategic abuse, disqualification motions “are highly disfavored” by

   this Court. Brown v. Blue Cross & Blue Shield of Fla., Inc., No. 11-80390-CIV, 2011 WL

   11532078, at *3 (S.D. Fla. Aug. 8, 2011), aff’d sub nom. Brown v. Blue Cross Blue Shield of Fla.,

   Inc., 456 F. App’x 854 (11th Cir. 2012). In this Circuit, “a party is presumptively entitled to the

   counsel of [its] choice.” In re BellSouth Corp., 334 F.3d 941, 961 (11th Cir. 2003). For this

   reason, “[t]he disqualification of counsel is an extraordinary measure [because it] acts immediately

   to the detriment of the client by separating the client from chosen counsel.” Gen. Cigar Holdings,

   Inc. v. Altadis, S.A., 144 F. Supp. 2d 1334, 1337 (S.D. Fla. 2001). Indeed, the Eleventh Circuit

   has instructed that a party’s presumptive right to counsel of its choice may be overridden only if

   the moving party demonstrates “compelling reasons” for disqualification. In re BellSouth Corp.,

   334 F.3d at 961. While Ectosense does cite the BellSouth case, Ectosense does not mention this

   heightened standard or explain how it meets what has been characterized as a “heavy burden.” Id.

   at 961.

             Similarly, Ectosense properly cites Schlumberger v. Wiley, 113 F.3d 1553, 1561 (11th Cir.

   1997), as legal authority stating that, in order to justify the denial of an applicant’s pro hac vice

   admission, the conduct at issue has to “threaten disruption of the court proceedings,” such as “in-

   court misconduct” or be “a deliberate challenge to the authority of the district court.” Id. But,


                                                     3
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 4 of 13




   Ectosense notably fails to cite the standard that applies when a lawyer is accused of unethical

   conduct. When the conduct does not occur before the judge and does not disrupt the proceeding

   before the court, “binding circuit precedent requires a showing of unethical conduct of such a

   nature as to justify disbarment of a lawyer admitted generally to the bar of the district court in

   order to justify the denial of an applicant’s pro hac vice admission.” Id. Citing a litany of authority

   holding that the misconduct has to be established by “clear and convincing evidence,” the Eleventh

   Circuit in Schlumberger goes on to emphasize that even with a showing of “disbarrable conduct,”

   the court “must be further mindful that the power to disbar is one that ought always to be exercised

   with great caution; and ought never be exercised except in clear cases of misconduct, which affect

   the standing and character of the party as an attorney.” Id. at 1562 (emphasis in original) (cleaned

   up). Again, this heightened standard is missing from Ectosense’s brief.

   II.    Mr. Kleinhendler Did Not Engage in Disruptive Conduct or Unethical Conduct
          Justifying Revocation of His Pro Hac Vice Admission or Disqualification.

          A.      Mr. Kleinhendler Did Not Disrupt the Orderly Administration of This Case.

          Ectosense argues that Mr. Kleinhendler’s violation of the Protective Order and mere

   presence as “a ‘shadow counsel’ exerting influence from the nethers” is “prejudicial to the

   administration of this case.” ECF No. 181 at 8 of 15. As previously explained, under oath, Mr.

   Kleinhendler did not have access to any AEO materials prior to July 21, 2021, the date he was

   admitted as counsel of record in this case. See ECF No. 144-1, at ¶ 5, Declaration of Gene

   Kleinhendler, another copy of which is attached hereto as Exhibit A for the Court’s convenience.

   The “FDA submission” he was referring to was the 510(k) summary, a public document that was

   attached to Ectosense’s Motion to Dismiss dated June 30, 2021. Id. at ¶ 6. Latham confirmed that

   they did not provide Mr. Kleinhendler any AEO documents. See ECF No. 183-4, Declaration of



                                                     4
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 5 of 13




   Allen Gardner, another copy of which is attached hereto as Exhibit B for the Court’s convenience.

   That should have ended the inquiry. But, Ectosense persists, without any shred of evidence.

          For example, neither of its witnesses attaches any emails from Mr. Kleinhendler containing

   any confidential or AEO information. Instead, Ectosense’s entire theory is based on suppositions

   and innuendo. This is insufficient as a matter of law to show that Itamar or Itamar’s counsel

   violated a court order. Compare Romero v. Drummond Co., Inc., 480 F.3d 1234, 1243 (11th Cir.

   2007) (circumstantial evidence is insufficient for a reasonable fact finder to find that the plaintiffs’

   lawyers willfully violated a protective order by making unauthorized statements to a reporter),

   with Roberts v. Bonait, 133 So.3d 1212 (Fla. 2d DCA 2014) (finding violation of court order where

   there was email evidence from the recipient that the confidential information had come from the

   lawyer). Ectosense has not proven and cannot prove violation of the Protective Order. Likewise,

   Ectosense cannot use its theory as the basis for claiming that Itamar’s counsel has disrupted this

   proceeding.

          Without proof on its side, Ectosense now changes its theory. If Mr. Kleinhendler did not

   review AEO documents, then he purportedly lied about doing so. ECF No. 181 at 8. But, again,

   there is no evidence whatsoever that Mr. Kleinhendler advised Mr. Dahlqvist or Mr. Benoot that

   he reviewed confidential documents. Although Mr. Dahlqvist’s handwritten notes are difficult to

   read (which is one reason why discovery is appropriate), he does not appear to any mention

   “confidential FDA documents” in those pages of this notebook attached to his Declaration. See

   ECF No. 181-1. Mr. Benoot states that “Saffelberg has not itself seen or otherwise received access

   to the communications between Ectosense and the FDA.” ECF No. 181-2. If that is actually true,

   then how could Saffelberg possibly know which FDA communications were confidential and




                                                      5
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 6 of 13




   which ones were public, like the 510(k) summary, in order to accuse Mr. Kleinhendler of having

   unlawful access to the former? It cannot because Mr. Kleinhendler did not.

          In short, Ectosense has not shown that Mr. Kleinhendler has disrupted this action or

   deliberately challenged the authority of this Court.      The only party disrupting the orderly

   administration of this case is Ectosense, with the filing of three baseless motions to remove Mr.

   Kleinhendler from this case.

          B.      Mr. Kleinhendler Did Not Engage in “Disbarrable Conduct.”

                  1. Rule 4-4.2 – Ex Parte Communications

          Ectosense claims that Mr. Kleinhendler engaged in a prohibited ex parte communication

   with a party represented by counsel. This is not true. Instead, Mr. Kleinhendler was mindful of

   the prohibition against contacting parties who are represented by counsel and, as a result,

   specifically sought out Saffelberg’s counsel. The reason Mr. Kleinhendler contacted Mr. Mats

   Dahlqvist, one of Ectosense’s Board members, was to obtain an introduction to Saffelberg’s in-

   house counsel. Indeed, this is borne out by Mr. Mats Dahlqvist wherein he seems to scribble “who

   is the right person to talk to” and “someone at Saffelberg who would like to discuss with him” and

   “wants to speak with an attorney” in his notes. ECF No. 181-1 at 4-5. The nature and extent of

   Mr. Kleinhendler’s communication with Mr. Mats Dahlqvist was limited to obtaining an

   introduction to Saffelberg’s counsel, and the substantive discussions were directed entirely to Mr.

   Benoot, Saffelberg’s General Counsel. See ECF Nos. 181-3 and 181-4; see also ECF No. 183-2,

   Email Chain between Mr. Kleinhendler and Mr. Benoot dated April 20, 2021 to May 24, 2021,

   another copy of which is attached hereto for the Court’s convenience as Exhibit C.

          The facts here are nothing like the facts of Kleiner v. First Nat’l Bank, 751 F.2d 1193 (11th

   Cir. 1985), wherein counsel was secretly soliciting exclusion requests from potential class


                                                   6
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 7 of 13




   members in violation of two orders directing counsel for the defendant bank to refrain from

   contacting the plaintiff class. Here, contrary to Ectosense’s accusations and unlike in Kleiner, Mr.

   Kleinhendler did not violate Rule 4-4.2. Instead, he took great care to avoid a violation.

          2. Rules 4-4.1 and 4-8.4(c)1 – Making False, Dishonest or Deceitful Statements

           The linchpin of Ectosense’s entire motion is that when Mr. Kleinhendler said he reviewed

   “Ectosense’s submissions to the FDA” he must have meant confidential/AEO documents, and that

   only those confidential documents could have allowed Mr. Kleinhendler to opine that Ectosense

   was making false statements about its NightOwl product.            This is pure speculation and

   demonstrably false. If this were true and, to be “ethical,” Mr. Kleinhendler could only accuse

   Ectosense of fraud on the FDA or of falsely using CPT Code 95800 based on AEO documents,

   then Itamar itself would not have been able to file this lawsuit because it did not have access to

   AEO documents at the time of filing. Itamar, like Mr. Kleinhendler, accuses Ectosense of falsely

   claiming it measures peripheral arterial tone based on Ectosense’s own public documents and

   statements. Just because Ectosense disagrees with Itamar’s and Mr. Kleinhendler’s theory does

   not make it a false or deceptive statement in violation of Rules 4-4.1 and 4-4.8(c).

          3. Rule 4-3.4(g) – Threats of Criminal Prosecution

          Mr. Kleinhendler did not violate any prohibitions on threatening to bring criminal charges

   against Saffelberg solely to obtain an advantage in this action. The communications to Saffelberg

   laid out the facts as Mr. Kleinhendler knew them, based on public court filings, and provided an

   interpretation of the law as he understands it. Throughout the communications, Mr. Kleinhendler

   make it clear that he was providing his opinions regarding the alleged wrongful conduct. There is

   nothing unlawful or unethical about notifying a General Counsel that its client may have engaged


   1      Ectosense incorrectly cites this rule as “4-4.8” throughout its Motion.

                                                    7
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 8 of 13




   in illegal activity that should be investigated and remedied. If that is the standard for disbarment,

   no lawyer would ever be able to send a demand letter to anyone ever.

          In Schlumberger, the Eleventh Circuit emphasized the high level of scrutiny required for

   relief requested by Ectosense and emphasized that “the court should not deprive an attorney of the

   opportunity to practice his profession on the basis of a determination after the fact that conduct is

   unethical if responsible attorneys would differ in appraising the propriety of that conduct.” 113

   F.3d at 1562. In this case, no reasonable attorney reading the correspondence between Saffelberg’s

   counsel and Mr. Kleinhendler would interpret those letters as extortion or otherwise violating any

   ethical rules. Ectosense may disagree with the substance of Mr. Kleinhendler’s letters, but that

   does not make them actionable. Mr. Benoot’s belated protestations for the purpose of the Motions

   do not make them actionable either. Curiously, Mr. Benoot claims in his Declaration that as of

   April 29, 2021, he considered Mr. Kleinhendler communications to be a “direct threat.” ECF Nos.

   181-2, at 3, ¶ 15. Yet, inexplicably, on that same day, rather than advising Mr. Kleinhendler to

   stop threatening him, he invites Mr. Kleinhendler to continue to communicate with him. Id. At

   no point in time does Mr. Benoot ever tell Mr. Kleinhendler he feels threatened or that Saffelberg

   is being extorted. In fact, he continues to communicate with Mr. Kleinhendler for almost a month

   after he was purportedly threatened and intimated, and the back and forth between these two

   sophisticated lawyers is cordial and professional throughout these written communications. See

   Ex. C, Email Chain between Mr. Kleinhendler and Mr. Benoot dated April 20, 2021 to May 24,

   2021. The only thing Mr. Kleinhendler asked Saffelberg to do was to investigate the allegations.

   Mr. Kleinhendler did not demand Saffelberg to refrain from further investments in Ectosense or

   compel Saffelberg to take action adverse to Ectosense. Mr. Kleinhendler did not demand that

   Saffelberg take any action as it relates to the instant lawsuit. In fact, he did not threaten to take


                                                    8
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 9 of 13




   any action against Saffelberg at all. On the contrary, he believed Saffelberg to be a reputable good

   faith investor and expressed his opinion that “Saffelberg would not condone unethical behavior by

   its portfolio companies.” ECF No. 181-3.

          In sum, Mr. Kleinhendler’s actions and communications with Saffelberg, through its

   General Counsel, do not violate any ethical rule. They certainly do not rise to the high level of

   disbarment that Ectosense must establish. See Doe 1 v. Francis, No. 5:03CV260/RS, 2006 WL

   8444030, at *13 (N.D. Fla. May 8, 2006) (denying motion to disqualify and finding that defendant

   failed to allege violation of Rule 4-3.4(g) where defendant failed to allege or demonstrate evidence

   that suggested (1) counsel presented criminal charges against defendants, (2) counsel ever

   participated in the decision to present criminal charges against defendants, and (3) the conversation

   with counsel indicated a “threat” to present criminal charges against defendant).

   III.   Standard for Sanctions

          Ectosense is seeking to have Mr. Kleinhendler disqualified and also wants the Court to

   enter judgment in its favor and award its attorneys’ fees for the entire case. ECF No. 181 at 11.

   This Court instructed Ectosense to cite “authority under which the requested sanctions are

   warranted.” ECF No. 179. Ectosense reliance on Martin v. Automobili Lamborghini, 307 F.3d

   1332, 1336–37 (11th Cir. 2002) is entirely misplaced and encapsulates the frivolousness of the

   Motion to Disqualify. That case involved “continual and flagrant abuse of the judicial process”

   including, among other conduct, misleading the court about the real party in interest and submitting

   forged documents to the Court. Id. at 1336, n. 2.2 Even assuming Ectosense’s allegations are true

   (and they most certainly are not), the facts in this case are not remotely similar to the conduct in



   2        Moreover, the real issue in that case dealt with the proper consideration a court must give
   to the financial circumstances of the party being sanctioned. Id. 1337–38.

                                                    9
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 10 of 13




    Martin. Instead, this is a classic case of a party using disqualification motions as procedural

    weapons. See Quail Cruises Ship Mgmt. Ltd. v. Agencia De Viagens CVC Limitada, No. 09-

    23248-CIV, 2010 WL 2926042, at *6 (S.D. Fla. July 23, 2010) (citing the Preamble to the Florida

    Rules of Professional Conduct which warns parties not to use disqualification motions as

    procedural weapons.). Ectosense’s conduct is clearly tactical and an attempt to divert from

    addressing the merits of this case. If anyone should be sanctioned in this case, it should be

    Ectosense, for wasting time and resources in baseless motion practice.

                                             CONCLUSION

           Ectosense is not only seeking the most severe of sanctions, it is also launching the most

    severe of accusations against officers of the Court. There is no legal or factual basis for either.

    Ectosense’s motion should be summarily denied. At a minimum, Itamar should be permitted to

    conduct discovery regarding the serious allegations made by Ectosense against its lawyers. In any

    case, this Court should heed the Eleventh Circuit’s warning and be “mindful that accusations of

    unethical conduct are among the most serious of allegations that a court must consider and be

    aware that an attorney’s honor as an officer of the court is at issue here.” Schlumberger, 113 F.3d

    at 1562. Mr. Kleinhendler’s honor should not be sullied by Ectosense’s unsubstantiated and

    improper litigation tactics, especially without the benefit of a full and complete record.




                                                     10
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 11 of 13




    Dated: September 13, 2021                Respectfully submitted,

                                             /s/ Laura Ganoza
                                             FOLEY & LARDNER LLP
                                             Laura Ganoza, Esq.
                                             Florida Bar No. 0118532
                                             lganoza@foley.com
                                             atownsend@foley.com
                                             Hawwi W. Edao
                                             Florida Bar No. 1026550
                                             hedao@foley.com
                                             hmoreno@foley.com
                                             One Biscayne Tower, Suite 1900
                                             2 South Biscayne Boulevard
                                             Miami, Florida 33131
                                             Tel.: (305) 482-8400
                                             Fax: (305) 482-8600

                                             Counsel for Plaintiff




                                        11
Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 12 of 13




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

    filed with the Clerk of the Court on this 13th day of September, 2021 using CM/ECF, which

    serves all counsel of record listed on the attached Service List via transmission of Notices of

    Electronic Filing generated by CM/ECF.


                                                         /s/ Laura Ganoza
                                                         Laura Ganoza




                                                    12
  Case 0:20-cv-60719-WPD Document 187 Entered on FLSD Docket 09/13/2021 Page 13 of 13




                                              SERVICE LIST
                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Case No. 20-cv-60719- DIMITROULEAS/SNOW

          TRIPP SCOTT, P.A.                        FOLEY & LARDNER LLP
          Paul O. Lopez, Esq.                      Laura Ganoza, Esq.
          eservice@trippscott.com                  lganoza@foley.com
          pol@trippscott.com                       atownsend@foley.com
          sxc@trippscott.com                       Hawwi Edao, Esq.
                                                   hedao@foley.com
          Seth J. Donahoe, Esq.                    hmoreno@foley.com
          eservice@trippscott.com                  Jessica N. Walker, Esq.
          sjd@trippscott.com                       (pro hac vice to be filed)
          sgc@trippscott.com                       jwalker@foley.com

          B. George Walker, Esq.                   Counsel for Plaintiff Itamar Medical Ltd.
          eservice@trippscott.com
          bgw@trippscott.com
          sxc@trippscott.com                       GK ADVISORY
                                                   Anna Adamsky, Esq.
          Counsel Ectosense NV                     (pro hac vice filed)
                                                   anna@gk-ad.com

          GREENBERG TRAURIG, LLP                   Gene Kleinhendler, Esq.
          Paul B. Ranis, Esq.                      (pro hac vice filed)
          ranisp@gtlaw.com                         gene@gk-ad.com
          scottlaw@gtlaw.com
          FLService@gtlaw.com                      Co-Counsel for Plaintiff Itamar Medical Ltd.

          Co-Counsel Ectosense NV
                                                   K&L GATES LLP
                                                   Jonathan Bart Morton
                                                   jonathan.morton@klgates.com
                                                   Darlene F. Ghavimi, Esq.
                                                   darlene@ghavimi@klgates.com
                                                   (admitted pro hac vice)
                                                   Stewart Mesher
                                                   stewart.mesher@klgates.com
                                                   (admitted pro hac vice)

                                                   Counsel for Defendant VirtuOx, Inc.
4830-3741-0810.2




                                                 13
